 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION
IN RE: §
§

THOMAS F. GRIFFIN § CASE NO. 20-40360.
1636 TROWBRIDGE CIRCLE §

ROCKWALL, TX 75032 § CHAPTER: 13
XXX-XX-1242 §
DEBTOR(S), §
§
STACY L. GRIFFIN §
1636 TROWBRIDGE CIRCLE §
ROCKWALL, TX 75032 §
§
JOINT DEBTOR(S) §
AFFIDAVIT IN SUPPORT OF

 

MOTION FOR RELIEF FROM AUTOMATIC STAY OF ACTION AGAINST
PROPERTY LOCATED AT 1636 TROWBRIDGE CIRCLE, ROCKWALL, TX 75032

YVETTE TUGGLE , being duly swom, deposes and says:
L. I am a/an ASSISTANT SECRETARY o¢ LoanCare, LLC (“Movant”)

 

 

and.am authorized to sign this affidavit on behalf of Movant. This affidavit is provided in
support of the Motion for Relief from Stay (the “Motion”) filed contemporaneousiy herewith.

2. As part of my job responsibilities for Movant, [have knowledge of and am
familiar with the types of records maintained in connection with the account that is the subject of
the Motion (the “Account”) and the procedures for creating those types of records. I have access
to and-have reviewed the books, records and files that pertain to the Account and extensions of
credit given to the Debtors concerning the property securing such Account.

3. The information in this affidavit is taken from Movant’s business records
regarding the Account. The records are: (a) made at or near the time of the occurrence of the
matters recorded by persons with knowledge of the information in the business record, or from

information transmitted by persons with knowledge; and (b) kept in the course of Movant’s

401-TX Eastem-V9
regularly conducted business activities. It is the regular practice of Movant to create and
maintain such records.

4. The Debtor(s), Thomas F. Griffin and Joint Debtor, Stacey L. Griffin, have
executed and delivered or is otherwise obligated with respect to the promissery note (the “Debt
Agreement”) attached to the Motion. Pursuant to the deed of trust, (the “Security Instrument’)
attached to the Motion, all obligations of the Debtors under and with respect to the Debt
Agreement and the Security Instrument are secured by the property referenced in the Motion.

5. As of July 15, 2020, there are one-or more defaults in paying post-petition
amounts due with respect to the. Debt Agreement:

6. The total amount due to Movant, as of July 15, 2020, including pre- and post-
petition ameunts due, is $270,228.98.

lL. The following chart sets forth those post-petition payments, due pursuant to the

terms of the Debt Agreement, that have been missed by the Debtor as of July 15, 2020:

 

 

 

Number of From To Monthly Total Amounts
Missed Payment Amount | Missed
Payments

5 03/01/2020 07/01/2020 $1,782.75 $9,749.05

 

 

 

 

 

 

Total: $8,913.75
7. As of July 15, 2020, the total post-petition arrearage/delinquency and amount
necessary to cure the post-petition default alleged in the Motion is $8,913.75, consisting of the
foregoing total of missed post-petition payments.
8. The following documents are attached as exhibits and incorporated herein by
reference:
(a) Attached to the Motion as Exhibit [A] is a true and correct copy of the Note.

401-TX Eastern-V9
(b) Attached to the Motion as Exhibit [B] is a true and correct copy of the Deed of
Trust and Assignment of Deed of Trust.

(c) Attached to the Motion as Exhibit [C] is a post-petition payment history.

I solemnly affirm under the penalty of perjury and upon personal knowledge that the
contents of the foregoing paper are MiBencg @, LLC

 
  

SEO 4 , 2020.

a

~GHERYL DECKER
ROTARY PUBLIC STATE OF VIRGINIA

 

Notary’s Name Printed CHERYL DECKE
My Commission Expires: 9 / 4\ } LY

 

CHERYL DECKER
NOTARY PUBLIC
REGISTRATION # 7849071
COMMONWEALTH OF VIRGINIA
MY COMMISSION EXPIRES MAY 31-2225

 

 

 

401-TX Eastern-V9
